DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 1-5, drawn to a measuring instrument, including the specifics of a generator configured to generate a code that is a multi-digit pattern obtained by adding the second row pattern read by the second reader to the first row pattern read by the first reader, classified in G06K 7/1404 and/or G01D 5/34715.
II.  Claim 6, drawn to a measuring instrument, including the specifics of a third reader configured to read a column pattern arranged in the length direction; wherein the third reader includes 2xN (N: an integer of 2 or more) readers when a resolution is 1/N of a length of a single pattern, and the 2xN readers are arranged so as to be separated by 1/N of the length of the single pattern every two readers along the length direction, classified in G06K 7/1404 and/or G01D 5/34715.
III. Claim 7, drawn to a measure, including the specifics of a Hamming distance between a multi-digit pattern obtained by adding a second row pattern to a first row pattern, the second row pattern being away from the first row pattern in the length direction by a predetermined row, and another multi-digit pattern adjacent to the multi-digit pattern in the length direction is 1, and wherein the multi-digit pattern corresponds to only one of all multi-digit patterns included in the measure, classified in G06K 19/06037.


The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification

the inventions have acquired a separate status in the art due to their recognized divergent subject matter

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876